DETAILED ACTION
This communication is responsive to the application filed 4/28/2022.  Claims 1-20 are pending and presented for examination.  Claims 1, 18 and 20 are the independent claims and the remaining claims are dependent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Steven Stupp on 7/5/2022.
The application has been amended as follows: 
As per claim 20: (Currently Amended) A method for providing provisioning information, comprising:
by an electronic device:
providing a packet or a frame with discovery information about an enterprise-hosted network (EHN), wherein the EHN comprises a network located at a venue, the EHN is different from a cellular-telephone network associated with a network operator, and the packet or frame allows discovery of the EHN within a wireless communication range of the EHN located at the venue;
connecting a second electronic device to the EHN using a quarantine zone that restricts access to the EHN;
receiving information associated with the second electronic device, wherein the information comprises valid credentials for the EHN and a credential for the EHN; and
providing provisioning information that customizes an application on the second electronic device to the venue, wherein the provisioning information allows the second electronic device to connect to the EHN outside of the quarantine zone, and
wherein the providing of the packet or the frame, the connecting, the receiving of the information, and the providing of the provisioning information use wireless communication.


Allowable Subject Matter
Claims 1-20 are allowed. (Renumbered claims 1-42)
The following is a statement of reasons for the indication of allowable subject matter: 
Prior art of record Katzer (US 2013/0305333) discloses a mobile access terminal providing access to data in a secure element of the mobile access terminal is provided. The mobile access terminal comprises the secure element; a web browser; a near field communications system; an over-the-air proxy; an application programming interface layer; and a web server residing on a secure storage area of the mobile access terminal, wherein the web browser is provided with exclusive access to the web server.
However, Katzer et al whether alone or in combination with the other prior arts of record fail to disclose.
The prior art made of record does not teach or fairly suggest the combination of element as recited in the independent claims. Specifically, the prior art does not teach: 

An electronic device, comprising: an interface circuit configured to wirelessly communicate with a second electronic device, wherein the electronic device is included in an enterprise-hosted network (EHN), and wherein, the electronic device is configured to: provide, from the interface circuit, a packet or a frame with discovery information about the EHN, wherein the EHN comprises a network located at a venue, the EHN is different from a cellular-telephone network associated with a network operator, and the packet or frame allows discovery of the EHN within a wireless communication range of the EHN located at the venue; 
connect the second electronic device to the EHN using a quarantine zone that restricts access to the EHN; 
receive, from the interface circuit, information associated with the second electronic device, wherein the information comprises valid credentials for the EHN and a credential for the EHN; and 
provide, from the interface circuit, provisioning information that customizes an application on the second electronic device to the venue, wherein the provisioning information allows the second electronic device to connect to the EHN outside of the quarantine zone. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472.  The examiner can normally be reached on 730-330pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D BROWN/Primary Examiner, Art Unit 2433